Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed April 12th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 12th, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco Mengotti (US 2021/0245875) in view of Przybyla (US 2019/0276142) and Watkins (US 2016/0046369).
Regarding claims 1 and 14, Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044), comprising:
a fuselage (2) having a longitudinal/Y axis (Para 0045);
two wings/half-wings (5) attached to the fuselage (2) at a first end of the wing (as shown in the figure below) and extending outward from the fuselage on opposite sides of the tail sitter aircraft (Para 0064);
	a pylon (as shown in the figure below) mounted on each wing, the pylon configured to hold a proprotor assembly (as shown in the figure below) having a plurality of rotor blades (17s), the proprotor assembly mounted at a second end of the wing (as shown in the figure below) so that an axis of the proprotor assembly and an axis of rotation for the rotor blades maintains an alignment that is generally parallel to the fuselage longitudinal axis (clearly seen in figures 1-20) (Para 0085),
but it is silent about the plurality of rotor blades are configured to move between an extended position and a folded position;
	a first engine and a second engine, the first engine configured to generate/provide torque to at least one proprotor assembly, wherein the proprotor assembly is configured to rotate the rotor blades using torque generated by the first engine to the exclusion of the second engine, wherein the second engine is configured to generate a thrust force/jet exhaust that is adapted to drive the tail sitter aircraft in a forward direction to the exclusion of the first engine.

    PNG
    media_image1.png
    375
    598
    media_image1.png
    Greyscale

	Przybyla ‘142 teaches (figures 1A-1D) an aircraft (10) with proprotor assembly (20a, 20b) with plurality of blades (24) that are operable to be extended (figures 1A-1C) and folded (1D) (Para 0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bianco Mengotti ‘875 to incorporate the teachings of Przybyla ‘142 to configure a tail sitter aircraft with the plurality of rotor blades configured to move between an extended position and a folded position. One of ordinary skill in art would recognize that enabling to fold the proprotor blades would enable aircraft to achieve high speed by minimizing the drag force generated by proprotor blades (Przybyla ‘142, Para 0024).
Watkins ‘369 teaches (figures 1-4) an aircraft (10) comprising the main rotor assembly (30) which houses a rotor mast (32) driven by an engine/first engine (36) operating through a reduction gearbox (34) and a supplemental forward thrust means/second engine (90) (Para 0123-0125). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Watkins ‘369 to configure a first engine and a second engine, the first engine configured to generate/provide torque to at least one proprotor assembly, wherein the proprotor assembly is configured to rotate the rotor blades using torque generated by the first engine to the exclusion of the second engine, wherein the second engine is configured to generate a thrust force/jet exhaust that is adapted to drive the tail sitter aircraft in a forward direction to the exclusion of the first engine. One of ordinary skill in art would recognize that doing so would give a better control of the aircraft as first and second engines, and thus the torque and thrust, can be controlled independently. 
Regarding claims 2 and 16, modified Bianco Mengotti ‘875 teaches a rotor drive system/a reduction gearbox (34) configured to distribute the torque from the first engine to the proprotor assembly (Watkins ‘369; Para 0125). 
Regarding claims 3 and 17, modified Bianco Mengotti ‘875 teaches an invention as described above in claims 2 and 14 respectively but it is silent about the first engine is a turboshaft engine, and the second engine is a gas turbine engine.
Przybyla ‘142 teaches (figures 1A-1D) two engines (26a, 26b) operable in turboshaft mode i.e., turboshaft engine to provide torque and rotational energy to proprotor assembly (20a, 20b), and turbofan mode i.e., gas turbine engine forcing bypass air through a fan duct to create forward thrust (Para 0020-0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Przybyla ‘142 to configure the first engine as a turboshaft engine and the second engine as a gas turbine engine. One of ordinary skill in art would recognize that doing so would enable the first engine to generate torque and the second engine to generate a thrust force.
Regarding claim 4, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) wherein the thrust force generated by the second engine comprises exhaust airflow from a turbine engine (Przybyla ‘142, Para 0023).
Regarding claim 5, modified Bianco Mengotti ‘875 teaches an invention as described above in claim 1 but it is silent about the first engine and the second engine are a single gas turbine engine coupled to a power shaft to provide torque and a fan section to provide thrust.
Przybyla ‘142 teaches (figures 1A-1D) engines (26a, 26b) may be operated in either a turboshaft mode or a turbofan mode and aircraft could have other numbers of engines both less than and greater than two (Para 0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Przybyla ‘142 to configure a tail sitter aircraft as claimed above. One of ordinary skill in art would recognize that doing so would reduce aircraft weight.
Regarding claims 6 and 15, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044), further comprising:
landing members (20) positioned to allow the tail sitter aircraft to land and takeoff from a configuration wherein the fuselage longitudinal axis is generally perpendicular to the ground (clearly seen in figure 1) (Para 0079).
Regarding claim 7, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) wherein the landing members are wheels (Para 0109, 0157).
Regarding claims 8 and 18, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) further comprising:
at least one vertical stabilizer/ connecting section (7) (Para 0064).
Regarding claim 9 and 19, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) wherein the at least one vertical stabilizer/ connecting section (7) is mounted on one of the wings and is co-located with the proprotor assembly (clearly seen in figure 1).
Regarding claims 10 and 20, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) further comprising:
canards (13) mounted on the fuselage (2) (Para 0076).
Regarding claim 11, modified Bianco Mengotti ‘875 teaches (figures 1-19) a tail sitter aircraft (1) (Para 0044) further comprising:
a pylon for mounting the proprotor assembly at the second end of the wing (as shown in the figure above).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco Mengotti (US 2021/0245875), Przybyla (US 2019/0276142) and Watkins (US 2016/0046369) as applied to claim 11 above, and further in view of Alber (US 2018/0022467).
Regarding claim 12, modified Bianco Mengotti ‘875 teaches an invention as described above in claim 11 but it is silent about a wing extension attached to the pylon in a position outboard of the wing. 
Alber ‘467 teaches (figures 1-5) an aircraft (10) with wings (12, 13) with wing extension (clearly seen in figure 1) supporting nacelle (20, 30) (Para 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Alber ‘467 to configure a tail sitter aircraft as claimed above. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties by increasing a wing span.
Regarding claim 13, modified Bianco Mengotti ‘875 teaches an invention as described above in claim 11 but it is silent about the first engine is mounted within the pylon.
Alber ‘467 teaches (figures 1-5) an aircraft (10) with engine unit (60) disposed within nacelle frame (Para 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bianco Mengotti ‘875 to incorporate the teachings of Alber ‘467 to configure a tail sitter aircraft as claimed above. One of ordinary skill in art would recognize that doing so would put engine next to proprotor, decrease the length of torque shaft and simply the rotor drive system.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed April 12th, 2022, with respect to the rejection(s) of claim(s) 1 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watkins (US 2016/0046369).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/3/2022